WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

27
28

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 1 of 28

Joel D. Odou

Nevada Bar No. 7468
jodou@wshblaw.com

Brooke A. Bohlke

Nevada Bar No. 9374
bbohlke(@wshblaw.com

Betty J. Foley

Nevada Bar No. 14517
bfoley(@wshblaw.com

Wood, Smith, Henning & Berman LLP
2881 Business Park Court, Suite 200
Las Vegas, Nevada 89128-9020
Telephone: 702 251 4100
Facsimile: 702 251 5405

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA, SOUTHERN DIVISION

GIANLUCA CAIONE and IOANA CAIONE,
Plaintiffs,
Vv.

MICHAEL J. COYNE, JR., individually;
INGRAM MICRO SERVICES INC., a
Foreign Corporation; INGRAM MICRO INC.,
a Foreign Corporation; RUTLEDGE
COMPANY INC. dba THE PHOENIX
GROUP, a Foreign Corporation; DOES |
through X, inclusive; and ROE
CORPROATIONS | through X, inclusive,

Defendants.

 

 

TO:

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants
MICHAEL J. COYNE, JR., INGRAM MICRO SERVICES LLC (erroneously named as INGRAM
MICRO SERVICES INC.), INGRAM MICRO INC., and RUTLEDGE COMPANY INC. dba THE
PHOENIX GROUP (hereinafter collectively referred to as "Defendants"), through their attorneys of

record, WOOD SMITH HENNING & BERMAN, LLP, hereby remove the above-captioned action

LEGAL: 10492-0030/12133068.1

Case No.

Eighth Judicial District Court of the State of
Nevada in and for the County of Clark

State Court Case No.: A-19-796407-C
State Court Dept. No.: 31

DEFENDANTS' PETITION FOR
REMOVAL

THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA

 

AES
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-8020
TELEPHONE 702 251 4100 # Fax 702 251 5405

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 2 of 28

from the Eighth Judicial District Court of Clark County, Nevada to the United States District Court for
the District of Nevada. Removal is warranted under 28 U.S.C. §§ 1332 (a)(1) because this 1s a civil
action between citizens of different states and the amount in controversy exceeds the sum or value of
$75,000.00 exclusive of interest and costs.
BACKGROUND

1. On June 10, 2019, Plaintiffs GIANLUCA CAIONE and IOANA CAIONE (hereinafter
collectively referred to as "Plaintiffs"), filed an action entitled Gianluca Caione and Ioana Caione v.
Michael J. Coyne, Jr., Ingram Micro Services LLC (erroneously named as Ingram Micro Services
Inc.), Ingram Micro Inc., and Rutledge Company Inc. dba The Phoenix Group, in the Eighth Judicial
District Court of Clark County, Nevada, case number A-19-796407-C, assigned to Department XXXI.
Plaintiff served a Summons and Complaint on Defendant Ingram Micro Services LLC on June 12,
2019, on Defendant Ingram Micro Inc. on June 13, 2019, and on Defendant Michael J. Coyne, Jr. on
July 6, 2019. A true and correct copy of the two of the Summons and the Complaint in this action are
attached hereto, as Exhibit ''A." As of the date of this filing, the Summons and Affidavit of Service
upon Michael J. Coyne, Jr. were not yet available.

2. No proceedings have been had in the state court action.

3. As more fully set forth below, this case is properly removed to this Court pursuant to
28 U.S.C. §§ 1332 (a)(1) because this is a civil action between the citizens of different states and the

amount in controversy exceeds the sum or value of $75,000.00 exclusive of interest and costs.

I. DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
REMOVAL

4. Defendants Michael J. Coyne, Jr., Ingram Micro Services LLC, and Ingram Micro Inc.
were served with a copy of the Summons and Complaint on June 12, June 13, and July 6, 2019,
respectively. In accordance with 28 U.S.C. § 1446(b) (1), Defendants are well within the 30 days after
the service of summons to remove this matter to this Court.

5. The Eighth Judicial District Court of Clark County, Nevada is located within the
United States District Court for the District of Nevada. Thus, venue is proper in this Court and under

28 U.S.C. § 108 because it is the "district and division embracing the place where such action Is

LEGAL: 10492-0030/12133068.1 -2-

 
Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 2514100 ¢ =ax 702 251 5405

WOOD, SMITH, HENNING & BERMAN LLP

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 3 of 28

pending.” See U.S.C. § 1441(a).

6. No previous request has been made for the relief requested herein.

7, Pursuant to 28 U.S.C. § 1446(a), acopy of all process, pleadings, and orders that have
been served upon Defendants, which papers include the Summons and Complaint, are attached hereto,
as Exhibit "A" with the exception of the Affidavit of Service upon Michael J. Coyne, Jr. were not yet
available. Pursuant to 28 U.S.C. § 1446(d), a copy of this Petition For Removal is being served on
counsel for Plaintiffs and a copy is being filed with the Clerk of the Eighth Judicial District Court of
Clark County, Nevada.

I. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
JURISDICTION UNDER 28 U.S.C. §§ 1332 AND 1441

8. This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because this is
a civil action between Plaintiffs Gianluca Caione and Ioana Caione, citizens of Nevada and residents
of Clark County, and the following foreign Defendants:

a. Ingram Micro Inc., a corporation foreign to the State of Nevada, being duly
organized and incorporated under the laws of the State of Delaware, whose principal State of business
is California;

b. Ingram Micro Services LLC, a wholly owned subsidiary of Ingram Micro Inc.
anda limited liability company foreign to the State of Nevada, being duly organized and incorporated
under the laws of the State of Delaware, whose principal State of business is California. Further, it is
100% owned by INGRAM MICRO INC. which is a Delaware corporation,

C. Rutledge Company Inc. dba The Phoenix Group, a wholly owned subsidiary of
Ingram Micro Inc. and a corporation foreign to the State of Nevada, being duly organized and
incorporated under the laws of the State of Missouri, whose principal State of business is California.
Further, it is 100% owned by INGRAM MICRO INC. which is a Delaware corporation.

d. Michael J. Coyne, Jr. (hereinafter referred to as "Defendant Coyne"), an
individual who is a citizen of Missouri and resident of St. Charles County.

Additionally, the amount in controversy exceeds the sum or value of $75,000.000, exclusive of

interests and costs.

LEGAL: 10492-0030/12133068. ] -3-

URES

 
WOOD, SMITH. HENNING & BERMAN LLP

Attorneys at Law
2681 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

10

im

13
14
15
16
17

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 4 of 28

A. There is Complete Diversity Between Plaintiff and Defendant

9. According to 28 U.S.C. § 1332 (a), diversity of citizenship exists when there are
citizens of different states.

10. Upon information and belief, and as alleged in the Complaint, Plaintiffs Gianluca
Caione and Joana Caione are citizens of Nevada and residents of Clark County.

11. Defendant Coyne, as indicated in Plaintiff's Complaint, is a resident of Missouri.

12. Defendant Ingram Micro Inc., as indicated in Plaintiffs' Complaint, is a corporation
foreign to the State of Nevada, being duly organized and incorporated under the laws of the State of
Delaware.

13. Defendant Ingram Micro Services LLC, as indicated in the Complaint, is a wholly
owned subsidiary of Ingram Micro Inc., a corporation foreign to the State of Nevada. Despite the
allegation that Ingram Micro Services LLC operated a facility in Nevada, Ingram Micro Services LLC
is duly organized an incorporated under the laws of the State of Delaware, and its principal State of
business is California. Further, it is 100% owned by INGRAM MICRO INC. which is a Delaware
corporation.

14. Defendant Rutledge Company Inc. dba The Phoenix Group, as indicated in Plaintiffs’
Complaint, is a corporation foreign to the State of Nevada, being duly organized and incorporated
under the laws of the State of Missouri. Further, it is 100% owned by INGRAM MICRO INC. which
is a Delaware corporation.

B. The Amount In Controversy Requirement Is Satisfied.

15. According to 28 U.S.C. § 1332 (a), in addition to diversity of citizenship, the amount in
controversy must exceed $75,000.

16. | A defendant's duty is not to prove by a preponderance of evidence that the plaintiff is
likely to recover an amount in excess of the threshold. Rather, the jurisdictional minimum in diversity
cases is determined by the amount at stake to the other party. See Hamrick v. REO Properties Corp.,
2010 WL 2836614 (Nev. 2010) (citing to Sanchez v. Monumental Life Ins. Co., 102 F.3d 398 (9"" Cir.

1996)). The amount in controversy is satisfied when the plaintiffs potential gain exceeds the

LEGAL:10492-0030/12 133068. | -4-

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 5 of 28

jurisdictional limit. /d.

17. Upon information and belief, as alleged in Plaintiffs’ Complaint, on or about October
11, 2018, Defendant Coyne was operating a vehicle on Lake Las Vegas Drive when he impacted
Plaintiff Gianluca Caione's vehicle.

18. Upon information and belief, as alleged in Plaintiffs’ Complaint, on or about October
11,2018, Defendant Coyne was operating said vehicle with the course and scope of his employment.

19, Upon information and belief, as alleged in Plaintiffs! Complaint, on or about October
11, 2018, Defendant Coyne was acting within the course and scope of his employment with
Defendants Ingram Micro Services LLC, Ingram Micro Inc., and/or Rutledge Company Inc. dba The
Phoenix Group.

20. Upon information and belief, as alleged in Plaintiffs' Complaint, because of the alleged
motor vehicle incident on October 11, 2018, Plaintiff Gianluca Caione sustained serious injuries to his
neck, back, bodily limbs, organs and systems.

21. Upon information and belief, as stated in Plaintiffs’ Complaint, Plaintiff Gianluca
Caione brings forth the claim of (1) Negligence, Negligence Per Se and Respondeat Superior against
Defendants, and Plaintiff Ioana Caione brings forth the claim of (2) Loss of Consortium against
Defendants.

22. Upon information and belief, as stated in Plaintiffs’ Complaint, Defendants believe
Plaintiffs will present at the time of trial to a jury, that as a direct and proximate result of the alleged
negligence of Defendant Coyne, Plaintiff Gianluca Caione suffered serious, debilitating injuries,
including but not limited to injuries to Plaintiff Gianluca Caione's neck and back, causing general
damage in an amount which exceeds $15,000.

23. Upon information and belief, as stated in Plaintiffs’ Complaint, Defendants believe
Plaintiffs will present at the time of trial to a jury, that the alleged negligence of Defendant Coyne has
caused Plaintiff Gianluca Caione to incur future medical expenses, that he has suffered lost wages and
will continue to suffer wage loss, he has suffered and continues to suffer pain, loss of enjoyment of
life, causing general damage in an amount which exceeds $15,000, and that Plaintiffs have been

forced to retain the services of an attorney to prosecute this action and are entitled to reasonable

LEGAL: 10492-0030/12133068.1 -5-

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

10
1
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 6 of 28

attorney's fees and costs.

24. Upon information and belief, as stated in Plaintiffs’ Complaint, Defendants believe
Plaintiffs will present at the time of trial to a jury, that the alleged negligence of Defendant Coyne has
caused Plaintiff loana Caione to suffer injuries, including but not limited to, loss of companionship,
emotional support, emotional distress, humiliation and embarrassment and acts of love and affection,
causing general damage in an amount which exceeds $15,000, and that Plaintiffs have been forced to
retain the services of an attorney to prosecute this action and are entitled to reasonable attorney's fees
and costs.

24, Moreover, on April 5, 2019, Plaintiffs served a Demand, which indicated that the
medical specials alone amounted to $90,601.69, satisfying in excess the seventy-five thousand dollar
($75,000) jurisdictional threshold. A true and correct copy of Plaintiffs April 15, 2019 Demand is
attached hereto, as Exhibit "B."

25. Defendants will file a Notice for Petition of Removal with the Nevada State District
Court and provide the new Federal Court Case number.

WHEREFORE, DEFENDANTS respectfully remove this action from the Eighth Judicial
District Court of Clark County, Nevada, in case number A-18-780801-C to this Court pursuant to 28

U.S.C. § 1441.

LEGAL: 10492-0030/12133068. | -6-

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢ Fax 702 251 5405

10
1]

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 7 of 28

July I 2019

WOOD, SMITH, HENNING & BERMAN LLP
Attorneys at Law

By

LEGAL: 10492-0030/12133068.1

 

JOEKD. ODOU

Nevada Bar No. 7468

BROOKE A. BOHLKE

Nevada Bar No. 9374

BETTY J FOLEY

Nevada Bar No. 14517

2881 Business Park Court, Suite 200
Las Vegas, Nevada 89128-9020

Tel. 702 251 4100

Attorneys for Defendants

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020

5
SS

EPHONE 702 251 4100 ¢ Fax 702 251 540

ELE

10
1]

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 8 of 28

CERTIFICATE OF SERVICE
| hereby certify that on this aay of July, 2019, I caused a true and correct copy
of DEFENDANTS' PETITION FOR REMOVAL to be placed in the United States Mail, with first

class postage prepaid, addressed as follows:

Michael C. Kane, Esq.

Bradley J. Myers, Esq.

Richard A. Englemann, Esq.
THE702FIRM

400 South 7" Street, #400

Las Vegas, NV 89101

Tel.: 702-776-3333/Fax: 702-505-9787
mike@the702firm.com
brad@the702firm.com

Attorneys for Plaintiffs

Ganluca Caione and Ioana Caione

Herbert L. Michel, Jr., Esq.

YOUR LEGAL POWER

One Summerlin Building

1980 Festival Plaza Drive, Suite 300
Las Vegas, NV 89135

Tel.: 702-341-5600/Fax: 702-983-6623
herbmichel@aol.com

Attorney for Plaintiffs

Gianluca Caione and Ioana Caione

 

By ates | UOeceru

Michelle Mercier, an Employee of
WOOD, SMITH, HENNING & BERMAN LLP

LEGAL: 10492-0030/12 133068. 1 -8-

 
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 9 of 28

 

 

EXHIBIT A

 

 
—

Co Oo NIN KN HN he WY NY

nN N NH N NW NH YD NH Oe ee me

28

THE702FIRM
ATTORNEYS aT Law
4008. 7" St, #400
+ VEGAS, NEVADA 89101
HONE: (702) 776-3333

6/10/2019 4:46 PM

SUMM

MICHAEL C. KANE, ESQ.
Nevada Bar No. 10096
BRADLEY J. MYERS, ESQ.
Nevada Bar No, 8857
RICHARD A. ENGLEMANN
Nevada Bar No. 6965
THE702FIRM

400 South 7" Street, #400

Las Vegas, Nevada 89101
Telephone: (702) 776-3333
Facsimile: (702) 505-9787

E-Mail: mike@the702firm.com
brad@the702firm.com
-AND-

HERBERT L. MICHEL, JR., ESQ.

Nevada Bar No. 5722

HERBERT L. MICHEL, JR., CHARTERED
dba YOUR LEGAL POWER

1980 Festival Plaza Drive, Suite 300

Las Vegas, Nevada 89135

Telephone: (702) 341-5600

Facsimile: (702) 983-8623

Email: herbmichel@aol.com

Attorneys for Plaintiffs

Case 2:19-cv-01211-GMN-N&ketrDoeiimtessed Filed 07/11/19 Page 10 of 28

Electronically Filed
6/27/2019 3:06 PM
Steven D. Grierson

Ab OF THE Lt

DISTRICT COURT
CLARK COUNTY, NEVADA
GIANLUCA CAIONE and IOANA CAIONE, Case No, °° 19-796407-C
Dept. No. xx
Plaintiffs, XI
VS.
SUMMONS

MICHAEL J. COYNE, JR., individually; INGRAM
MICRO SERVICES INC., a Foreign Corporation;
INGRAM MICRO INC., a Foreign Corporation;
RUTLEDGE COMPANY INC dba THE PHOENIX
GROUP, a Foreign Corporation; DOES I through X,
inclusive; and ROE CORPORATIONS I through X,
inclusive,

Defendants.

 

 

 

 

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU |
WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ

THE INFORMATION BELOW.

Case Number: A-19-796407-C
Case Number: A-19-796407-C
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 11 of 28

 

 

 

 

 

| TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for |
the relief set forth in the Complaint.
; INGRAM MICRO SERVICES, INC.
4 1. If you intend to defend this lawsuit, within 21 days after this Summons is served on you ©
S exclusive of the day of service, you must do the following:
6 |
(a) File with the Clerk of this Court, whose address is shown below, a formal written
7 response to the Complaint in accordance with the rules of the Court, with the appropriate
8 filing fee. .
(b) Serve a copy of your response upon the attorney whose name and address is shown
9 | below.
10 2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and |
11 failure to so respond will result in a judgment of default against you for the relief demanded in the (
12 || Complaint, which could result in the taking of money or property or other relief requested in the .
13 Complaint.
14 3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so

 

15 | that your response may be filed on time.

 

 

 

16 (| 4: The State of Nevada, its political subdivisions, agencies, officers, employees, board
17 ! members, commission members and legislators each have 45 days after service of this Summons |
18 within which to file an Answer or other responsive pleading to the Compiaint.
STEVEN
19 || Submitted by: 7, "TYNN ARIE GOY/
|| THE? Ena UC
Oy ys (
By
21. dete C. — ESQ. DEPUTY CLERK Date :
a Bar No. 10096 Regional Justice Cente .
22 | SDLEY J MYERS, ESQ. 200 Lewis Avenue Vivian Canela
Be Bar No. 8857 Las Vegas, NV 89155
23 | \RICHARD A, ENGLEMANN, ESQ.
\RICHA Bar No. 6965
24; 4005S. 7" Street, Suite 400

 

 

‘| Las Vegas, Nevada 89101
25 | -AND-
HERBERT L. MICHEL, JR., ESQ.

 

26 Nevada Bar No. 5722
HERBERT L. MICHEL, JR., CHARTERED
27 || dba YOUR LEGAL POWER
|| 1980 Festival Plaza Drive, Suite 300
28 | Las Vegas, Nevada 89135
{

Attorneys for Plaintiffs
THE702FIRM

NITORSEYS AT LAW 2
4008. 7" St. #400

VEGAS, NEVADA B9OIO!

1ONE: (702) 776-3333
oOo ON KN hh kh ow pL

10
i
12
13
14
15
16
17

19
20
21

23
24
25
26
27
28

{1

 

   

ase 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 12 of 28

AOS DISTRICT COURT
CLARK COUNTY, NEVADA
GIANLUCA CAIONE and IOANA CAIONE, } CASE NO.: A-19-796407-C
) DEPT. NO.: XXXI
)
Plaintiffs, )
vs. )
)
MICHAEL J. COYNE, JR., individually; INGRAM )
MICRO SERVICES INC,, a Foreign Corporation: )
INGRAM MICRO INC., a Foreign Corporation; )
RUTLEDGE COMPANY INC dba THE PHOENIX )
GROUP, a Foreign Corporation; DOES | through X, )
inclusive; and ROE CORPORATIONS | through X, }
inclusive, )
)

VEIT CE

 

Defendants,

I _Jon Salisbury _, being duly sworn says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to or interested in the proceeding in which this affidavit is made. That
affiant received _]_ copy(ies) of the Summons and Complaint on the _11 day of _June_, 2019 and served

the same on the _12 day of _June_, 2019 at_9:12 am. by:
(Affiant must complete the appropriate paragraph)

L

1. Delivering and leaving a copy with the defendant at

 

2. Serve the defendant by personally delivering and leaving a copy with

as person
of suitable age and discretion residing at the defendant’s usual place of abode located at .

(Use paragraph 3 for serve upon agent, completing A or B)

Hon
3. Serving the defendant |NGgau Miezo Scevices [nve..9 Foreign CoP Ey personally delivering and leaving a
copy at LI2.N. Curry St. Carson City, NV 89703 .

a. With _ CSC Services of Nevada, Inc. as —Registered Agent, an agent lawfully designated by
Statue to accept service of process;

 

b. With Kris. pursuant to NRS 14.020 as a person of suitable age and discretion at the above
address, which address is the address of the resident agent as shown on the current certificate of
designation filed with the Secretary of State.

“I declare under penalty of perjury that the foregoing is true and correct.”

  
 

 

isbiiry — License #21000 Date
C.E.S. Process Service
3829 Culpepper Dr.

Sparks, NV 89436
(775) 530-9162

Page 1 of I

 

 

 

 

 
Case 2:19-cv-01211-GMN-NUG i RACHPRAley Filed 07/11/19
6/10/2019 4:46 PM

 

 

Page 13 of 28
Electronically Filed
6/27/2019 3:06 PM
Steven D. Grierson

we OF THE Et ,

 

|
] SUMM
MICHAEL C. KANE, ESQ.
2 | Nevada Bar No. 10096
3 || BRADLEY J. MYERS, ESQ.
Nevada Bar No. 8857
4 || RICHARD A. ENGLEMANN
|| Nevada Bar No. 6965
5 | THE702FIRM
i; 400 South 7" Street, #400
6 Las Vegas, Nevada 8910]
4 Telephone: (702) 776-3333
| Facsimile: (702) 505-9787
8 |) E-Mail: mike@the702firm.com |
i brad@the702firm.com
9) LAND- |
19 || HERBERT L. MICHEL, JR., ESQ.
Nevada Bar No. 5722
11 | HERBERT L. MICHEL, JR., CHARTERED
| dba YOUR LEGAL POWER
12 || 1980 Festival Plaza Drive, Suite 300 :
3 Las Vegas, Nevada 89135
| Telephone: (702) 341-5600
14 | Facsimile: (702) 983-8623 |
i Email: herbmichel@aol.com |
15 | Attorneys for Plaintiffs
16 | |
i DISTRICT COURT
17 ! CLARK COUNTY, NEVADA
18 | GIANLUCA CAIONE and IOANA CAIONE, Case No, ; A-19-796407-C !
19 | | Plaintiffs, PEPE NO Xxx
20 1 Vs,
|
i i
21 || MICHAEL J. COYNE, JR., individually; INGRAM =tMMONS
22 || MICRO SERVICES INC, a Foreign Corporation;
i| INGRAM MICRO INC., a Foreign Corporation; :
23 || RUTLEDGE COMPANY INC dba THE PHOENIX
GROUP, a Foreign Corporation; DOES | through X,
24 || Inclusive; and ROE CORPORATIONS | through X
| inclusive, °
25 | |
26 | | Defendants.
27 | NOTICE! YO
i ! U HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST
28 || WITHOUT yo YOU
umn, THE INFORMAT. ON BEARD UNLESS You RESPOND WITHIN 21 DAYS. READ
ere las
AS. NEVADA 89 [ET

2 (702) 776.3333
Case Number: A-19-796407-C
Case Number: A-19-796407-C

CMNE:
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 14 of 28

ec FAN He

10
11
12
13
14
15
16
17
18

19

20

21 |

22
23

24.

25
26

27.

|

28

‘HE702FIRM
TORNEYS AT Law
GS. 7 St. asog
GAS. NEVADA 8910
‘E: (702) 776-3333

. Lae f
TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for ;

| the relief set forth in the Complaint.

|

|

|

|
|
1
|

 

i

INGRAM MICRO, INC.

l.

exclusive of the day of service, you must do the following:

(a)

filing fee.
(b)

below.

response to the Complaint in accordance with the rules of the Court, w

If you intend to defend this lawsuit, within 21 days after this Summons is served on you !

File with the Clerk of this Court, whose address is shown below, a formal written |
ith the appropriate —

Serve a copy of your response upon the attorney whose name and address is shown ,

2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and |

failure to so respond will result in a judgment of default against you for the relief demanded inthe |

Complaint, which could result in the taking of money or property or other relief requested in the |

Complaint.

3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so

that your response may be filed on time.

Submitted by: 7
THEAREDRM C

YJ. MYERS, ESQ.
Revec Bar No, 8857
Nevado A. ENGLEMANN, ESQ.
Nevada Bar No, 6965
400 S. 7% Street, Suite 400

 
  
  

Las Vegas, Nevada 8910]
-AND-

HERBERT L. MICHEL, JR, , ESQ.

Nevada Bar No. 5722

HERBERT L. MICHEL, JR., CHARTERED
dba YOUR LEGAL POWER

1980 Festival Plaza Drive, Suite 300

Las Vegas, Nevada 89135

Attorneys for Plaintiffs

  

STEVEN D. GRIERSON

“Al. Don
/1 AR 12019 9

PUTS CLR an
Regional Justice on Ca ne as

200 Lewis Avenue
Las Vegas, NV 89155

/

i
t

i
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 15 of 28

Affidavit of Process Server
DISTRICT COURT CLARK COUNTY, NEVADA

 

GLANLUCA CAIONE & IOANA CAIONE VS MICHAEL J. COYNE, JR. et al A-19-796407-C
PLAINTIFFIPETITIONER .. _DEFENDANT/RESPONDENT CASE NUMBER
, KEVIN S. DUNN being first duly sworn, depose and say: that ! am over the age of 18 years and

 

not a party to this action, and that within the boundaries of the state where service was effected, | was authorized by law to
perform said service. RECEIVED 6/13/19

ice: INGRAM MICRO INC,
Service: | served NAME OF PERSON? ENTITY BEING SERVED

with (list documents) s—uMMONS, COMPLAINT AND MD FOR JURY TRIAL
At

 

by leaving with LYNANNE GARES (authorized person at the registered agent)
WAME RELATIONSHIP

O Residence
ADDRESS CITY / STATE

& Business C/O CORPORATION SERVICE CO. 251 LITTLE FALLS DRIVE WILMINGTON, DE 19808

AUURKE SS CITY TSIATE

on6/13/19 at 12:30 PM
DATE TIME

Thereafter copies of the documents were mailed by prepaid, first class mail on

 

DATE
from

 

CITY STATE zIP
Manner of Service:
CORPORATE
(J Personal: By personally delivering copies to the person being served.
CO Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
served with a member of the household over the age of 18 and explaining the general nature of the papers.
Cl Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with
the person apparently in charge thereof.
(2 Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.

CT Non-Service: After due search, careful inquiry and diligent attempts at the address (es) listed above, | have been
"unable to-effect process upon.the.person/entity being served because of the following reason(s):

(7 Unknown at Address Cl) Moved, Left no Forwarding 1] Service Cancelled by Litigant (1 Unable to Serve in Timely Fashion
( Address Does Not Exist (J Other

Service Attempts: Service was attempted on: (1) (2)
ae DATE TIME DATE TIME

(3) (4) (5)
BATE TIME DATE TIME DATE TIME

AGE ~ 45 _~SexF___-RaceW___Height>'5 Weight 180 aS
SIGNATURE O RVER
VINSON

 

 

 

 

SUBSCRIBED AND SWORN inthe State of Delaware, Kew Castle Counly tefore me this 13TH day of _June 2019
DENORRIS ANGELO BRITT <—_
NOTARY PUBLIC }
oSTATE OF DELAWARE SIGNATURE OF NOTARY PUBLIC
° Si j
La ommission Expires May 1, 2022 _ NOTARY PUBLIC for the state of DELAWARE

 

 

NATIANAL ASSOCIATION OF PROFESSIONAL PROCESS SERVERS
10
is
12
13
14
15
16 |
17
18
19
20
21
22
23
24
25
26
27
28

THE702FIRM
ATTORSEYS AT LAW
400.8. 7" St. #400
LAs VEGAS, NEVADA 89101
PHONE: (702) 776-3333

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 16 of 28

COMJD

MICHAEL C. KANE, ESQ.
Nevada Bar No. 10096
BRADLEY J. MYERS, ESQ.
Nevada Bar No. 8857
RICHARD A. ENGLEMANN
Nevada Bar No. 6965

| THE702FIRM
- 400 South 7" Street, #400

 

Las Vegas, Nevada 8910]

 

 

_ Telephone: (702) 776-3333
Facsimile: (702) 505-9787
E-Mail: mike@the702firm.com

brad@the702firm.com
-AND-

HERBERT L. MICHEL, JR., ESQ.

Nevada Bar No. 5722

HERBERT L. MICHEL, JR., CHARTERED
dba YOUR LEGAL POWER

1980 Festival Plaza Drive, Suite 300

Las Vegas, Nevada 89135

Telephone: (702) 341-5600
Facsimile: (702) 983-8623
Email: herbmichel@aol.com

Attorneys for Plaintiffs

DISTRICT COURT

CLARK COUNTY, NEVADA

GIANLUCA CAIONE and IOANA CAIONE,

Plaintiffs,
VS.

MICHAEL J. COYNE, JR., individually; INGRAM
MICRO SERVICES INC., a Foreign Corporation;
INGRAM MICRO INC.,, a Foreign Corporation;
RUTLEDGE COMPANY INC dba THE PHOENIX
GROUP, a Foreign Corporation; DOES I through X,
inclusive; and ROE CORPORATIONS I through X,

inclusive,

Defendants.

 

 

Plaintiffs, GIANLUCA CAIONE and IOANA CAIONE, by and through their attorneys of

Case Number: A-19-796407-C

Electronically Filed
6/10/2019 4:45 PM
Steven D. Grierson

CLERK OF THE COU
' onautl

CASE NO: A-19-796407-C
Department 31

Case No. :
Dept. No.:

COMPLAINT AND
DEMAND FOR JURY TRIAL

 

ATA
10
11
12 |
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

THE702FIRM
ATTORNEYS aT LAW
40S. 7 St, #400
LAS VEGAS, NEVADA SOTO
PHONE: (70:2) 776-3333

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 17 of 28

| ENGLEMANN, ESQ., of THE702FIRM, and HERBERT L. MICHEL, JR., ESQ. of YOUR

| LEGAL POWER, for their Complaint against the Defendants, state, assert and allege as follows:

JURISDICTION

1. The Eighth Judicial District Court has jurisdiction of this civil tort action pursuant to

_ record, MICHAEL C. KANE, ESQ., BRADLEY J. MYERS, ESQ, and RICHARD A. —

NRCP 8(a)(4), NRS 13.040 and NRS 41.130 as the occurrence giving rise to this matter took place |

in Clark County, Nevada and the amount in controversy exceeds $15,000,

GENERAL ALLEGATIONS

2. Plaintiff, GIANLUCA CAIONE (Plaintiff or “Gianluca’), is a resident of Clark :

County, Nevada.

3, Plaintiff, IOANA CAIONE (Collectively with Gianluca “Plaintiffs” or “Ioana”), is

a resident of Clark County, Nevada and the wife of Plaintiff Gianluca.

 

4, Based upon information and belief, Defendant MICHAEL J. COYNE, JR. |

(“Defendant” or “Coyne”), is and was, at all times relevant to these proceedings, a resident of |

O'Fallon, State of Missouri.

5, Based upon information and belief, Defendant INGRAM MICRO, INC., is or was
a Foreign Corporation and is or was, at all times relevant to these proceedings, authorized to and
conducting business in Clark County, The State of Nevada.

6. Based upon information and belief, Defendant INGRAM MICRO SERVICES,
LLC., is a subsidiary, dba, and/or owned by Defendant INGRAM MICRO, INC., a Foreign
Corporation and is or was, at all times relevant to these proceedings, authorized to and conducting

business in Clark County, The State of Nevada.

7. Based upon information and belief, Defendant INGRAM MICRO SERVICES, |

LLC., is domesticated in the State of Nevada, which owns and operates a facility in Las Vegas,

2

 
10

11
12
13
14
15
16
17
18
19
20

 

21

22 |

23

24
25 |

26
27

28

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 18 of 28

| Nevada.

8. Based upon information and belief, Defendant RUTLEDGE COMPANY, INC., is i
a subsidiary, dba, and/or owned by Defendant INGRAM MICRO, INC., and/or Defendant
INGRAM MICRO, INC and is or was, at all times relevant to these proceedings, authorized to and
conducting business in Clark County, The State of Nevada.

9. Based upon information and belief, THE PHOENIX GROUP, is a fictitious name
owned by Richard Scott Rutledge, its founder and CEO, which based upon information and belief,
is the RUTLEDGE COMPANY, INC.

10. In the alternative, based upon information and belief, Defendant THE PHOENIX |
GROUP, is a wholly owned subsidiary of INGRAM MICRO INC., and/or INGRAM MICRO
SERVICES, LLC., and is or was, at all times relevant to these proceedings, a Foreign Company,
authorized to and conducting business in Clark County, State of Nevada.

11. The true names and capacities of Defendants named herein as DOES I through X,
and ROE BUSINESS ENTITIES I through X, whether individual, corporate, associate, or
otherwise, are presently unknown to Plaintiffs, who, therefore, sue said defendants so designated :
herein are responsible in some manner for the events and occurrences referred to herein alleged,
and Plaintiffs will request leave of Court to amend this Complaint to insert the true names and
capacities of ROE CORPORATIONS I through X and DOES I through X, when the same have
been ascertained and to join such defendants in this action.

12. On or about October 11, 2018, Plaintiff Gianluca was traveling southbound on Lake

Las Vegas Drive, approaching the intersection with Strada Di Villaggio, in Henderson, Nevada.

 

 

THE702FIRM
ATTORNEVS AT LAW
460.5. 7" Se. #400
Las VEGAS, NEVADA SOI0E
PHONE: (702) 776-3333

13. Plaintiff Gianluca proceeded to make a left turn to head eastbound on Strada Di
Villaggio.
14. At the same time, Defendant Coyne was headed northbound on Lake Las Vegas |

3

 

 
10
11
12
13
14
1S
16
17
18
19
20)
21
22
23
24
25
26
27
28

 

THE702FIRM
ATTORNEYS AT LAM
$008. 7 St, #400
(aS VEGAS, NEVADA 89101
PHONE: (702) 776-3333

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 19 of 28

Drive.
15. Defendant Coyne had a posted stop sign controlling his direction of travel.

16. Defendant Coyne failed to stop for the posted stop sign and slammed into Plaintiff |

. Gianluca’s car.

17. Based upon information and belief, at the time of the car crash, Defendant Coyne
was the vice president and repair production manager of Defendant The Phoenix Group, which is |
associated with and/or owned by either or all of the Defendants Ingram Micro Services, LLC,
Ingram Micro Inc., and/or The Rutledge Company.

18. At the time of the car crash, Defendant Coyne was operating a 2018 Red Hyundai
Elantra.

19, Based upon information and belief, the 2018 Red Hyundai Elantra was owned by
Non-Party Enterprise Rental Car Company.

20. Based upon information and belief, one or all of Defendants Ingram Micro
Services, LLC., Ingram Micro Inc., and/or Rutledge Company dba The Phoenix Company rented
the 2018 Hyundai for Defendant Coyne to use within the scope and course of his employment.

21. Based upon information and belief, in the alternative, Defendant Coyne rented the
2018 Hyundai to use within the scope and course of his employment with Defendants Ingram
Micro Services, LLC., Ingram Micro Inc., and/or Rutledge Company dba The Phoenix Company.

22. At the time of the car crash, Defendant Coyne was acting within the course and |
scope of his employment with Defendants Ingram Micro Services, LLC., Ingram Micro Inc.,
and/or Rutledge Company dba The Phoenix Company.

23. At the time of the car crash, Plaintiff Gianluca and Plaintiff Ioana were and still are

husband and wife.

Hf

 
10 |

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JHE702FIRM
ATTORNEYS AT LAW
4008. 7 St. #400
AS VEGAS, NEVADA 89101
PHONE: (702) 776-3333

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 20 of 28

FIRST CLAIM FOR RELIEF
(Negligence, Negligence Per Se and Respondeat Superior)

24. Plaintiffs repeat and reallege the allegations above, as though fully set forth herein.
25. On or about October 11, 2018, Defendant Coyne had a duty to operate his car in a

careful and prudent manner.

26. Atall times relevant, Defendant Coyne owed a duty to Plaintiff Gianluca, including

 

a duty of due care, but breached that duty when the Defendant Coyne operated the 2018 Hyundai
Elantra in a negligent, reckless and careless manner so as to cause inj ury to Plaintiff Gianluca.
27. Detendant Coyne violated Nevada laws, statutes and ordinances (Rules of the
Road) that govern the use of streets, roadways and highways.
28. Defendant Coyne violated, but not limited to, NRS 484B.250, vehicle approaching
or entering intersection.

29. Defendant violated, but not limited to, NRS 484B.257, vehicle entering intersection

 

marked stop or yield.

30. Plaintiff Gianluca belonged to the class of persons that Nevada laws, statutes and
ordinances (Rules of the Road) are and were designed to protect.

31. Defendant Coyne’s violation of Nevada laws, statutes and ordinances (Rules of the
Road) constitute negligence per se.

32. At the time of the subject car crash, Defendant Coyne was the operator of a 2018

Hyundai Elantra on behalf of Defendants Ingram Micro Services, LLC., Ingram Micro Inc., and/or

 

_ Rutledge Company dba The Phoenix Company.
33. At the time of the subject car crash, Defendant Coyne is or was an employee of |

Defendants Ingram Micro Services, LLC., Ingram Micro Inc., and/or Rutledge Company dba The |

Phoenix Company.

 

SET,
10

Il

12

14
15
16
17
18

19
20

21
22
23
24

26

28

THE702FIRM
ATTORNEYS AT LAW
400 S. 7 Se #400

LAS VEGAS, NEVADA 89104
PHONE: (702) 776-3333

 

i
1
1

|

_ Company dba The Phoenix Company and/or Defendant ROES, and each of them are vicariously

 

| and scope of his employment with Defendants Ingram Micro Services, LLC., Ingram Micro Inc., !

I
ii

) | and/or Rutledge Company dba The Phoenix Company,

27 Il

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 21 of 28

34. At the time of the subject car crash, Defendant Coyne was acting within the course

35. That Defendants Ingram Micro Services, LLC., Ingram Micro Inc., and/or Rutledge

t

liable, Respondeat Superior, for the damages caused by their employee’s actions and negligence.

36. As a direct and proximate result of the aforementioned, Plaintiff Gianluca sustained

 

injuries to his neck, back, bodily limbs, organs, and systems all or some of which conditions may _
be permanent and disabling in nature, all to his general damage in a sum in excess of $15,000.

37, As a direct and proximate result of the aforementioned, Plaintiff Gianluca was
required to and did receive medical and other treatment for his injuries received in an expense all
to his damage in a sum in excess of $15,000. Said services, care, and treatment are continuing and
shall continue in the future, at a presently unascertainable amount.

38. Prior to the injuries complained of herein, Plaintiff Gianluca was able-bodied,
readily and physically capable of engaging in all other activities for which he was otherwise suited.

39. Due to his injuries as set forth herein, Plaintiff Gianluca has sustained past wage loss

 

and will continue to suffer wage loss in the future, in an amount to be determined at the time of trial. |
40. Due to his injuries as set forth herein, Plaintiff Gianluca has sustained pain,

suffering, loss of enjoyment of life, past, present and future in an amount in excess of $15,000.
4]. Plaintiff Gianluca has been compelled to retain the services of an attorney to

prosecute this action and is, therefore, entitled to reasonable attorney’s fees and costs incurred

herein,

 

MI
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

THE702FIRM
ATTORNEYS AT LAW
4008. 7% Se. #400
AS VEGAS, NEVADA 89101
PHONE: (702) 776-3333

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 22 of 28

SECOND CLAIM FOR RELIEF
(Loss of Consortium)

42. Plaintiffs repeat and reallege the allegations above, as though fully set forth herein.

43. At all times mentioned herein, Plaintiffs Gianluca and Ioana and were and stil] are

| | husband and wife.

44, That as a direct and proximate result of Defendant’s negligent actions, Plaintiff _

| Gianluca can no longer perform and/or has difficulty preforming activities of daily living,

including but not limited to, taking care of family members, household duties and chores, is

| irritable, no longer engages in certain recreational activities with Plaintiff loana and no longer |
_ engages in social activities with Plaintiff Ioana and cannot or has difficulty performing intercourse

| and/or withdraws from affection.

45. That as a direct and proximate result of Defendant’s negligent actions, Plaintiff
Ioana has suffered injuries and damages in the form of, but not limited to, loss of companionship,

emotional support and suffers emotional distress, humiliation and embarrassment and acts of love

_ and affection and, as a result thereof, has suffered general damages in an amount in excess of

$15,0000.

46. Asa direct and proximate result of Defendant’s negligent disregard for Plaintiffs
Gianluca and Ioana’s rights, Plaintiffs Gianluca and Ioana are entitled to reasonable attorney’s fees
and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment on all claims for relief as follows:

l. General damages for Plaintiffs pain, suffering, disfigurement, emotional distress, |

shock, loss of enjoyment of life, and agony in an amount in excess of $15,000.

2. Special damages for Plaintiffs’ medical expenses, future medical expenses, lost

 
28

 

THE702FIRM
ATTORNEYS AT EA
4008. 7" St. #400
LAS VEGAS, NEVADA 89101
PHONE: (702) 776-3333

 

 

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 23 of 28

ad

6.

wages, future loss of earning capacity and other economic damages in an amount |

excess of $15,000.

General, special and compensatory damages for Plaintiff loana Caione’s Loss of
Consortium.

For compensatory damages in an amount in excess of $15,000.

Costs of suit incurred including reasonable attorneys’ fees.

For such other relief as the Court deems just and proper.

DATED this [U/_ U day of June 2019.

run 7

J A2 |

/ MICHAEL C. KANE, ESQ.

' “ Neyada Bar No. 10096

BRADLEY J. MYERS, ESQ.
Nevada Bar No. 8857

RICHARD A. ENGLEMANN
Nevada Bar No. 6965

400 South 7" Street, #400

Las Vegas, Nevada 89101

-AND-

HERBERT L. MICHEL, JR., ESQ.
Nevada Bar No. 5722

HERBERT L. MICHEL, JR., CHARTERED
dba YOUR LEGAL POWER
1980 Festival Plaza Drive, Suite 300
Las Vegas, Nevada 89135

Attorneys for Plaintiffs

fc en mn

 

 
10
11
12
13
14
15
16
17
18
19

20 |

21

22
23 |

24
25
26
27
28

 

 

THE702FIRM
ATTORNEYS AT Jou
400 S. 7" St. #400
AS VEGAS, NEVADA 8910]
PHONE: (702) 776-3333

Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 24 of 28

DEMAND FOR JURY TRIAL

Plaintiffs, by and through their attorneys of record, THE702FIRM and HERBERT L.

MICHEL, JR., CHARTERED dba YOUR LEGAL POWER, hereby demands a jury trial of all of

the issues in the above matter.

DATED this | _ day of June, 2019.

 

Jy / // Oe
Aly Y vw
MICHAEL CLKANE, ESQ.

“ Nevada Bar No. 10096

BRADLEY J. MYERS, ESQ.
Nevada Bar No. 8857

RICHARD A. ENGLEMANN
Nevada Bar No. 6965

400 South 7" Street, #400

Las Vegas, Nevada 89101

-AND-

HERBERT L. MICHEL, JR., ESQ.
Nevada Bar No. 5722

HERBERT L. MICHEL, JR., CHARTERED
dba YOUR LEGAL POWER
1980 Festival Plaza Drive, Suite 300
Las Vegas, Nevada 89135

Attorneys for Plaintiffs

 
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 25 of 28

 

 

EXHIBIT B

 

 
Case 2:19-cv-01211-GMN-NJK Document1 Filed 07/11/19 Page 26 of 28

A,

Your Legal Powe“. o, +t ,

HERBERT L. MICHEL, JR. Su Poder Legals
Le te Rabo ATTORNEY. ONE SUMMERLIN BUILDING TAX LD. 66-t058930
LICENSED NEVADA ATTORNEY 1980 FESTIVAL PLAZA ORIVE
LICENSED TEXAS ATIORNEY SUITE 300
OF COUNSEL LAS VEGAS. NV 89135
Piegnsto unos artonuet 800 * 870 ° 7444

LICENSED NEVADA ATTORNEY

702-341-5806
FAX 702-963-8623

EMAIL: RERBMICHEL@A0L.COM
WEB PAGE: WWW. HERBMICHEL CoM

April 5, 2019

Rental Insurance Services

TPA for Ace American Insurance Company

P.O. Box 350700 Via Email: evgenia.hutchinson@erac.com
Westminister, CO 80035 And U.S. Mail

Attention: Ms. Eve Hutchinson, Liability Administrator

Re: My Client: Gianluca Caione and loana Caione
Your Insured: Michael Coyne and Ingram Micro, a wholly owned
subsidiary of HNA Technology, a corporation
Date of Accident: October 11, 2018
Claim No.: 13467577

Dear Ms. Hutchinson:

Enclosed herewith please find all medical records, reports and billings to date for the
medical care and treatment our client received as a result of the above-referenced accident
as well as witness statements (if any) concerning the facts of the subject accident. To
summarize same, please be advised as follows:

PAST MEDICAL FOR GIANLUCA CAIONE:

1. Bellavue Medical $ 6,715.00
2. Simon Med Imaging $ 4,628.48
3 *Nevada Spine Clinic $ 58,869.00
4 *Smoke Ranch Surgery Center $ 15,480.00
5. Kelly Hawkins Physical Therapy/Key Health $ 4,753.00
6. Medication $ 19.21
7. Mileage Expense ( 274 miles @ $.35/mile) $ 137,00

SUBTOTAL: $ 90,601.69

(*“NOTE: Partial Billing/Treatment Ongoing)

 
Case 2:19-cv-01211-GMN-NJK Document 1 Filed'07/11/19°"Page’27 of 28

April 5, 2019

Rental Insurance Services

TPA for Ace American Insurance Company

Attention: Ms. Eve Hutchinson, Liability Administrator

Re: My Client: Gianluca Caione and loana Caione

Your Insured: Michael Coyne and Ingram Micro, a wholly owned subsidiary of HNA
Technology, a corporation

Date of Accident: October 11, 2018

Claim No.: 13467577

FUTURE MEDICAL EXPENSES FOR GIANLUCA CAIONE:

8. Future Surgery

A. Surgeon's fees $ 38,000.00
B. Assistant surgeon’s fees $ 19,000.00
C. Anesthesia fees $ 2,500.00

D. Hospitalization, surgery
center, equipment/implant fees $120,000.00

E.Intraoperative neuromonitoring $ 12,000.00
F. Postoperative physical

therapy and rehabilitation $ 6,000.00

SUBTOTAL: $197,500. 00

TOTAL: $288,101.69

AEE
Case 2:19-cv-01211-GMN-NJK Document 1 Filed 07/11/19 Page 28 of 28

es

April 5, 2019

Rental Insurance Services

TPA for Ace American Insurance Company

Attention: Ms. Eve Hutchinson, Liability Administrator

Re: My Client: Gianluca Caione and loana Caione

Your Insured: Michael Coyne and Ingram Micro, a wholly owned subsidiary of HNA
Technology, a corporation

Date of Accident: October 11, 2018

Claim No.: 13467577

From a review of our files and records herein, it is the considered opinion of this office

that a fair and reasonable sum to settle my client's claim for damages aqainst

After you have had the opportunity of pursuing the enclosed materials, | would welcome
you the opportunity of discussing this matter with you so as to avoid the necessity of
further litigation. Please respond by Friday, April 26, 2019 Before 5:00 p.m., Pacific
Standard Time.

Very truly yours,
YOUR LEGAL POWER
By_,

“Rérbert L. Michel, Jr.
Attorney at Law

HLM:air
Enclosures as stated
